            Case 2:20-cv-01519-RDP Document 9 Filed 12/14/20 Page 1 of 7                                FILED
                                                                                               2020 Dec-14 PM 04:16
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 IB ROOF SYSTEMS, INC.,          }
                                 }
      Plaintiff,                 }
                                 }
 v.                              }                     Case No.: 2:20-cv-01519-RDP
                                 }
 FOUR HEARTS, LLC d/b/a ADVANCED }
 ROOFING & METALWORKS et al.,    }
                                 }
      Defendants.                }


                                   MEMORANDUM OPINION

       This case is before the court on Plaintiff IB Roof Systems, Inc.’s Motion for Entry of

Default and Default Judgment against Defendants Four Hearts, LLC d/b/a Advanced Roofing &

Metal Works (“Advanced”) and James D. Butters. (Doc. # 5). The Clerk of Court entered default

against Defendants on November 10, 2020. (Doc. # 6). Plaintiff now seeks a Rule 55(b) default

judgment for the full relief sought in the Complaint (Doc. # 1) in the following amounts:

       1.        $106,487.96, which was improperly retained by Defendants;

       2.        Prejudgment interest as provided for in the contract at a rate of twelve
                 percent (12%) per year as set forth in the parties’ agreement ($17,119.76);

       3.        A reasonable attorney fee as provided for in the contract of 20% of the
                 outstanding amount ($24,721.54).

(Doc. # 5 at 3).

       For the reasons explained below, Plaintiff’s Motion for Default Judgment (Doc. # 5) is due

to be granted.
          Case 2:20-cv-01519-RDP Document 9 Filed 12/14/20 Page 2 of 7




I.     Background

       IB Roof provides roofing materials and roofing membrane systems to roofing contractors.

(Doc. # 1 &19). Advanced is a roofing contractor (Id. &20) and was a customer of IB Roof. (Id.

&21). As a part of an arrangement between IB Roof and Advanced, Advanced agreed to the terms

of the IB Roof “Credit Sales Policy” and “Terms and Conditions.” (Id. &22). The Credit Sales

Policy provides that any overdue or past-due amounts due to IB Roof from Advanced are subject

to interest charges at the rate of 12% per year or 1% per month. (Id. &23). The Credit Sales Policy

further provides for the recovery by IB Roof of any attorney fees or costs incurred in collecting

any overdue or past-due amounts. (Id. &24).

       IB Roof set up systems with its customers whereby IB Roof would directly debit amounts

due to IB Roof from its customer through the customer’s bank account via ACH. (Id. &25). IB

Roof had multiple customers with the name “Advanced Roofing” or a similar name. (Id. &26).

Based on the similar names, IB Roof unintentionally debited the account of Advanced on July 8,

2019 in the amount of $106,487.96. (Id. &27). Upon discovery of this error on that same date, IB

Roof informed Advanced of the error. (Id. &28). IB Roof informed Advanced that IB Roof would

return the $106,487.96. (Id. &29). IB Roof initiated the reversal of this transaction the following

day, July 9, 2019. (Id. &30). On July 9, 2019, IB Roof’s account was debited in the amount of

$106,487.96 and this amount was paid to Advanced’s account to reflect the reversal of the incorrect

debit of Advanced’s account. (Id. &31). However, on July 8, 2019, Advanced apparently placed a

“stop” on the July 8, 2019 debit by IB Roof after being informed of the error by IB Roof. (Id. &32).

On July 11, 2019, because IB Roof requested that its bank “reverse” the incorrect debit of

Advanced’s bank account, the account of IB Roof was again debited in the amount of $106,487.96

and that amount was credited to Advanced’s account. (Id. &33). IB Roof pursued a reversal of the



                                                     2
          Case 2:20-cv-01519-RDP Document 9 Filed 12/14/20 Page 3 of 7




double-debit with its bank and Advanced’s bank. (Id. &34). Advanced did not reach a satisfactory

resolution with the banks. (Id. &35). Both banks stated that both debits of $106,487.96 from IB

Roof’s account were credited to the account of Advanced. (Id. &36). Accordingly, IB Roof seeks

to recover the second, inadvertent debit of $106,487.96 from Advanced. (Id. &37). IB Roof

pursued the return of the $106,487.96 from Advanced for multiple months but Advanced refused

to return the $106,487.96 or acknowledge its receipt of those funds. (Id. &38).

       On October 1, 2020, IB Roof filed this action. (Doc. # 1). IB Roof served the summons

and complaint upon Defendants on October 13, 2020. (Docs. #3 and #4). Defendants are neither

minors nor incompetent persons. (Doc. # 5-1 ¶¶ 4-5). Although Defendants were required to file a

response to the complaint on or before November 3, 2020 (Id.), Defendants failed to either file a

response with the court or serve an answer on counsel for IB Roof. (Doc. # 5-1 &6). Because

Defendants failed to file a timely answer with the court as required by the Federal Rules of Civil

Procedure, the Clerk of the Court entered default against Defendants. (Doc. # 6). Now pending

before the court is Plaintiff’s Motion for Default Judgment. (Doc. # 5).

II.    Analysis

       Rule 55(b) states in relevant part:

       (b) Entering a Default Judgment.

       (1) By the Clerk. If the plaintiff’s claim is for a sum certain or a sum that can be
       made certain by computation, the clerk--on the plaintiff’s request, with an affidavit
       showing the amount due--must enter judgment for that amount and costs against a
       defendant who has been defaulted for not appearing and who is neither a minor or
       incompetent person.

       (2) By the Court. In all other cases, the party must apply to the court for a default
       judgment. A default judgment may be entered against a minor or incompetent
       person only if represented by a general guardian, conservator, or other like fiduciary
       who has appeared. If the party against whom a default judgment is sought has
       appeared personally or by a representative, that party or its representative must be
       served with written notice of the application at least 7 days before the hearing. The


                                                     3
           Case 2:20-cv-01519-RDP Document 9 Filed 12/14/20 Page 4 of 7




        court may conduct hearings or make referrals--preserving any federal statutory
        right to a jury trial--when, to enter or effectuate judgment, it needs to:

        (A) conduct an accounting;

        (B) determine the amount of damages;

        (C) establish the truth of any allegation by evidence; or

        (D) investigate any other matter.

Fed. R. Civ. P. 55(b). If the defendant is not an infant or an incompetent person, the court may

enter a default judgment against the defendant because of the defendant’s failure to appear or

defend. Fed. R. Civ. P. 55(b)(2). “A default judgment must not differ in kind from, or exceed in

amount, what is demanded in the pleadings.” Fed. R. Civ. P. 54(c). A defaulting defendant “admits

the plaintiff’s well-pleaded allegations of fact” for purposes of liability. Buchanan v. Bowman, 820

F.2d 359, 361 (11th Cir. 1987) (quoting Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515

F.2d 1200, 1206 (5th Cir. 1975) (internal quotation marks omitted)).

        Although this court permits the Clerk of Court to enter default when appropriate pursuant

to Rule 55(a), it is the practice of the judges of this court to reserve all decisions about the entry of

a Rule 55(b) default judgment for the discretion of the particular judge to which the case is

assigned, even in those circumstances that Rule 55(b)(1) permits the Clerk of Court to enter a

default judgment because the plaintiff’s claim against a defendant is for a sum certain or for a sum

which can by computation be made certain. Thus, Plaintiff’s Motion for Default Judgment (Doc.

# 5) in this case is properly before the undersigned.

        The court finds the requirements of Rule 55(b)(2) are satisfied in this case. Defendants

were served with the Complaint and Summons on October 13, 2020 by process server. (Docs. # 3

and 4). Defendants failed to plead, answer, or otherwise defend as to the Complaint by November




                                                        4
          Case 2:20-cv-01519-RDP Document 9 Filed 12/14/20 Page 5 of 7




3, 2020, and they have filed no answer or responsive pleading to date. (See generally Docket

Sheet). The Clerk of Court entered default as to Defendants on November 10, 2020. (Doc. # 6).

       The court further finds that Plaintiff has established that it is entitled to a default judgment

against Defendants Four Hearts, LLC d/b/a Advanced Roofing & Metal Works and James D.

Butters on the Breach of Contract, Conversion, and Unjust Enrichment claims in the Complaint.

Under Alabama law, the elements of a breach of contract claim are “(1) the existence of a valid

contract binding the parties in the action, (2) the plaintiff’s own performance under that contract,

(3) the defendant’s nonperformance, and (4) damages.” Baldwin v. Panetta, 4 So. 3d 555, 561

(Ala. Civ. App. 2008) (quoting S. Med. Health Sys., Inc. v. Vaughn, 669 So. 2d 98, 99 (Ala. 1995)).

In light of the admitted allegations in the Complaint, the court finds that Plaintiff has established

(1) the existence of a valid contract binding Plaintiff and Defendant Advanced, of which Butters

is the sole member, (2) Plaintiff’s performance under that contract, (3) Defendants’

nonperformance under the contract, and (4) damages suffered by Plaintiff as a result of

nonperformance.(Docs. # 1, 5-1). The court further finds that the admitted allegations in the

Complaint further establish that Defendants improperly retained the sums at issue.

       The case law is clear that a judgment by default may only be entered without a hearing if

“the amount claimed is a liquidated sum or one capable of mathematical calculation.” United

Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979) (citations omitted). Damages may be

awarded if the record adequately reflects the basis for such an award through “a hearing or a

demonstration by detailed affidavits establishing the necessary facts.” Adolph Coors Co. v.

Movement Against Racism & the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (citations omitted).

With its current Motion (Doc. # 5), Plaintiff has provided the court with a detailed affidavit which

incorporates (and authenticates) supporting documents and establishes the necessary facts



                                                      5
            Case 2:20-cv-01519-RDP Document 9 Filed 12/14/20 Page 6 of 7




regarding the amount due and owing because it was improperly retained. (Docs. # 1, 5-1).

Therefore, Plaintiff is entitled to the following judgments:

       1.      $106,487.96, which was improperly retained by the Defendants; and

       2.      Prejudgment interest as provided for in the contract at a rate of twelve
               percent (12%) per year as set forth in the parties’ agreement ($17,119.76).

(Doc. # 5 at 3).

       Pursuant to the contract, Plaintiff also seeks an award of reasonable attorney’s fees against

Defendants. (Doc. # 13-1 at 6). Alabama law allows a party to recover attorney’s fees as damages

if such fees are provided for by statute, contract, or special equity. Jones v. Regions Bank, 25 So.

3d 427, 441 (Ala. 2009). Alabama courts apply twelve criteria when analyzing the reasonableness

of an attorney’s fee:

       (1) the nature and value of the subject matter of the employment; (2) the learning,
       skill, and labor requisite to its proper discharge; (3) the time consumed; (4) the
       professional experience and reputation of the attorney; (5) the weight of his
       responsibilities; (6) the measure of success achieved; (7) the reasonable expenses
       incurred; (8) whether a fee is fixed or contingent; (9) the nature and length of a
       professional relationship; (10) the fee customarily charged in the locality for similar
       legal services; (11) the likelihood that a particular employment may preclude other
       employment; and (12) the time limitations imposed by the client or by the
       circumstances.

Van Schaack v. AmSouth Bank, N.A., 530 So. 2d 740, 749 (Ala. 1988).

       Here, Plaintiff has submitted an affidavit from John W. Clark, IV, an attorney familiar with

the fees customarily charged in this community for similar business litigation by lawyers of

comparable skill and experience. (Doc. # 5-1 at 5-6). Mr. Clark attested that 20% of the amount to

be collected is a fair and reasonable fee for the type of work performed in this case. (Id.). In giving

this opinion, among other relevant factors, Mr. Clark has relied primarily upon factor #8, whether

the fee is fixed or contingent (it is contingent), and factor #10, the fee customarily charged in the

locality for similar legal services. See Pharmacia Corp. v. McGowan, 915 So. 2d 549, 554 (Ala.


                                                      6
          Case 2:20-cv-01519-RDP Document 9 Filed 12/14/20 Page 7 of 7




2005). In light of this affidavit and the relevant factors, the court will grant Plaintiff’s request for

an attorney’s fee judgment of 20% of the outstanding amount, or $24,721.54.

III.    Conclusion

        For the reasons explained above, Plaintiff’s Motion for Default Judgment (Doc. # 5) is due

to be granted. The court will award Plaintiff the amount improperly retained by Defendants, along

with post-judgment interest. The court also will award Plaintiff a reasonable attorney’s fee against

Defendants. An Order consistent with this Memorandum Opinion will be entered.

        DONE and ORDERED this December 14, 2020.



                                                _________________________________
                                                R. DAVID PROCTOR
                                                UNITED STATES DISTRICT JUDGE




                                                       7
